COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                §

  CHAD ANTHONY LOFTIN,                          §               No. 08-19-00107-CV

                       Appellant,               §                 Appeal from the

  v.                                            §            County Court at Law No. 4

  GRACE CATHERINE LOFTIN,                       §           of Williamson County, Texas

                        Appellee.               §               (TC# 18-0310-FC4)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 11, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Christopher D. Osborn, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 11, 2019.

       IT IS SO ORDERED this 14th day of August, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.